BARKDULL, Chief Judge.
This appeal is from a denial of a motion filed, pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, by the appellant seeking review of several convictions and sentences rendered by the Criminal Court of Record in and for Monroe County, Florida, wherein he was charged with breaking and entering with intent to commit a felony, to wit: grand larceny; with grand larceny and with an escape.
The appellant plead guilty to all charges. His motion to vacate alleges that he was without counsel, that he was indigent at all times material, and meets the test of a sufficient petition under Criminal Procedure Rule No. 1. Upon the motion coming to be heard, the trial court entered an order denying same with the following preamble: “ * * * the court finds that the motion is not well founded .in law nor fact, * * * ”. If there were any proceedings conducted before the trial court at this time, same were not transcribed. However, the original proceedings at the time the appellant plead guilty is attached to the record, and they fail to reveal that the accused was afforded counsel at any time during the proceedings in which he plead guilty. t
Therefore upon the authority of King v. State, Fla.App.1963, 157 So.2d 440; Caminita v. State, Fla.App.1964, 159 So.2d 921; Beadles v. State, Fla. 1964, 162 So.2d 4, a review of the transcript of the original proceedings failing to disclose that the appellant was accorded counsel in accordance with the decision of Gideon v. Wain-right, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, and Criminal Procedure Rule No. 1 as adopted by the Supreme Court of Florida, it was error for the trial judge to deny the relief sought by the application and said action is therefore reversed and the cause remanded, with directions to grant the appellant a new trial on all charges.
Reversed and remanded with directions.